Lane, C. J.
In this ease, a writ of error to the Supreme Court of Richland county was allowed, during the last term in bank, by two judges, at chambers. Under the act regulating our practice, such writ can not be allowed during term, except in court. Soon the circuit, where the Supreme Court is sitting in a county, a writ of error on a judgment in that county can not be allowed, unless *217made in court and its allowance entered upon the minutes. A case occurred some years since, *where, during the term in bank, an allowance was made, out of court, by the four judges, but was afterward dismissed for that irregularity. Ohio Railroad ■Co. v. State of Ohio, 10 Ohio, 360. Writ quashed.
Bartley, (or plaintiff in error.
Stewart, for defendant in error.